                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

AUDEN CARRASCO,                                 §
    Plaintiff                                   §
                                                §
v.                                              §                  CIVIL NO. 4:20-cv-00007
                                                §
PENSKE TRUCK LEASING CO., L.P.                  §
AND MATTHEW GENE FELLER,                        §
     Defendants                                 §


                          PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW AUDEN CARRASCO, referred to hereinafter by name or as “Plaintiff,”

complaining of PENSKE TRUCK LEASING CO., L.P. and MATTHEW GENE FELLER,

referred to hereinafter by name or as “Defendants,” and for cause of action respectfully show the

Court as follows:

                                              I.
                                           PARTIES

     1. Plaintiff AUDEN CARRASCO is an individual residing in Andrews County, Texas.

     2. Defendant PENSKE TRUCK LEASING CO., L.P. is a Pennsylvania corporation that may

        be served by and through its retained counsel: Larry W. Hicks and Cynthia C. Llamas,

        HICKS & LLAMAS, 124 W. Castellano Drive, Suite 100, El Paso, Texas 79912. Issuance

        of Summons for this Defendant is requested.

     3. Defendant MATTHEW GENE FELLER is an individual domiciled in the State of Nevada

        who may be served by and through his retained counsel: Larry W. Hicks and Cynthia C.

        Llamas, HICKS & LLAMAS, 124 W. Castellano Drive, Suite 100, El Paso, Texas 79912.

        Issuance of Summons for this Defendant is requested.



                                           Page 1 of 9
                                            II.
                                          FACTS

4. On or about January 24, 2019, Defendant MATTHEW GENE FELLER was driving a

     white 2016 Freightliner tractor-trailer traveling northbound on SH 115 in Winkler County,

     Texas.

5. Defendant MATTHEW GENE FELLER thereafter attempted to turn left across

     southbound traffic into a private drive located on the west side of the roadway.

6. In doing so, Defendant MATTHEW GENE FELLER caused a severe and violent collision

     with a 1995 Ford F-150 driven by Plaintiff.

7. At the time of said collision, Plaintiff AUDEN CARRASCO was traveling southbound on

     SH 115, and at all relevant times hereto maintained the right-of-way.

8.   Also, at the time of said collision, the Tractor-trailer driven by Defendant MATTHEW

     GENE FELLER was owned, leased, or otherwise under the control of Defendant PENSKE

     TRUCK LEASING CO., L.P.

9. Also, at the time of the collision, Defendant MATTHEW GENE FELLER was acting in

     the course and scope of his employment with Defendant PENSKE TRUCK LEASING

     CO., L.P.

10. As a direct and proximate result of said collision, Plaintiff suffered severe injuries and has

     incurred substantial damages, as set forth more specifically below.

                                           III.
                                          VENUE

11. Venue in the Western District of Texas, Pecos Division is proper pursuant to 28 U.S. Code

     § 1391(b)(2) because the motor vehicle collision giving rise to Plaintiff’s claims occurred

     in Winkler County, Texas.



                                         Page 2 of 9
                                          IV.
                                     JURISDICTION

12. The court has jurisdiction over this suit based on diversity of citizenship. Specifically:

       a. Plaintiff is a citizen of the State of Texas;

       b. Defendant PENSKE TRUCK LEASING CO., L.P. is an entity incorporated

           under the laws of the State of Pennsylvania; and

       c. Defendant MATTHEW GENE FELLER is domiciled in the State of Nevada.

13. Further, the amount in controversy exceeds $75,000 exclusive of interests and costs.

                             V.
  CAUSES OF ACTION AGAINST DEFENDANT MATTHEW GENE FELLER

                                             A.
                                         NEGLIGENCE

14. Defendant MATTHEW GENE FELLER was negligent on the occasion in question in that

   he owed Plaintiff a duty to use ordinary care in the operation of his vehicle described above,

   and breached said duty in one or more of the following respects:

           a.      Failing to yield the right-of-way

           b.      Failing to keep a proper lookout;

           c.      Failing pay attention to his surroundings;

           d.      Failing to operate a vehicle as would a reasonable prudent driver under the

                   same or similar circumstances.

15. Each of the foregoing acts and/or omissions, whether taken singularly or in any

   combination, constitute negligence, and such negligence proximately caused the collision

   in question as the basis hereof as well as Plaintiff’s injuries, damages, and other losses as

   set forth more specifically herein.




                                         Page 3 of 9
                                          B.
                                  GROSS NEGLIGENCE

 16. The negligence of Defendant MATTHEW GENE FELLER as described herein was more

    than mere thoughtlessness or inadvertence.

 17. Rather, Defendant’s acts and/or omissions, when viewed objectively from the standpoint

    of Defendant at the time of their occurrence, involved an extreme degree of risk,

    considering the probability and magnitude of the potential harm to others.

 18. Defendant had actual, subjective awareness of such risks, but nevertheless proceeded with

    conscious indifference to the rights, safety, or welfare of others.

 19. Defendant is therefore liable for gross negligence, and such gross negligence proximately

    caused the incident serving as the basis hereof as well as Plaintiff’s injuries, damages, and

    other losses as set forth more specifically herein.

                              VI.
CAUSES OF ACTION AGAINST DEFENDANT PENSKE TRUCK LEASING CO., L.P.

                                        A.
                                RESPONDEAT SUPERIOR

 20. Defendant PENSKE TRUCK LEASING CO., L.P. is liable to Plaintiff for each and every

    negligent act and/or omission of Defendant MATTHEW GENE FELLER under the

    doctrine of respondeat superior. Specifically:

    a. Plaintiff was injured as a result of the collision at issue;

    b. Defendant MATTHEW GENE FELLER was an employee of Defendant PENSKE

        TRUCK LEASING CO., L.P.; and

    c. The collision at issue occurred while Defendant MATTHEW GENE FELLER was

        acting within in the course and scope of employment with Defendant PENSKE

        TRUCK LEASING CO., L.P. – that is, the act was:


                                         Page 4 of 9
        d. Within Defendant MATTHEW GENE FELLER’s general authority;

        e. In furtherance of the business of Defendant PENSKE TRUCK LEASING CO., L.P.;

              and

        f. For the accomplishment of the object for which Defendant MATTHEW GENE

              FELLER was hired.

      21. By reason of the foregoing, Defendant PENSKE TRUCK LEASING CO., L.P. is

        vicariously liable to Plaintiff inasmuch as Defendant MATTHEW GENE FELLER is

        directly liable to Plaintiff.

                                       B.
              NEGLIGENT HIRING / TRAINING / SUPERVISION / RETENTION

23.     Defendant PENSKE TRUCK LEASING CO., L.P. was negligent on the occasion in

        question in that said Defendant owed a duty to hire, supervise, train and retain

        competent employees, and breached said duty in one or more of the following aspects:

         a.         Hiring Defendant MATTHEW GENE FELLER when a reasonable, prudent
                    employer in the same or similar circumstances would not;

         b.          Failing to train Defendant MATTHEW GENE FELLER as would a
                     reasonable, prudent employer in the same or similar circumstances;

         c.           Failing to supervise Defendant MATTHEW GENE FELLER as would a
                      reasonable, prudent employer in the same or similar circumstances; and

         d.         Retaining Defendant MATTHEW GENE FELLER as an employee when a
                    reasonable, prudent employer in the same or similar circumstances would not.

  24. Each of the foregoing acts and/or omissions, whether taken singularly or in any

        combination, constitute negligence which proximately caused the collision in question as

        well as Plaintiff’s injuries, damages, and other losses as set forth more specifically herein.

                                       C.
                     NEGLIGENT ENTRUSTMENT OF A MOTOR VEHICLE

  25. Defendant PENSKE TRUCK LEASING CO., L.P. was also negligent in the following



                                               Page 5 of 9
   respects:

    a. At the time of the incident, Defendant PENSKE TRUCK LEASING CO., L.P. either
       owned or leased the vehicle in question and entrusted the same to Defendant
       MATTHEW GENE FELLER;

    b. At the time of the incident, Defendant MATTHEW GENE FELLER was an unlicensed,
       incompetent, and/or reckless driver;

    c. At the time of the incident, Defendant PENSKE TRUCK LEASING CO., L.P. either
       knew or should have known that Defendant MATTHEW GENE FELLER was an
       unlicensed, incompetent, and/or reckless driver;

    d. Defendant MATTHEW GENE FELLER was negligent on the occasion in question;
       and

    e. Defendant MATTHEW GENE FELLER’s negligence proximately caused Plaintiff’s
       injuries, damages, and other losses as set forth more specifically herein.

26. Defendant PENSKE TRUCK LEASING CO., L.P. is therefore liable to Plaintiff for

   negligent entrustment of a motor vehicle, and such negligence proximately caused the

   collision in question as well as Plaintiff’s injuries and damages, as set forth more

   specifically herein.

                                         D.
                                 GROSS NEGLIGENCE

27. The negligence of Defendant PENSKE TRUCK LEASING CO., L.P. as described herein

   was more than mere thoughtlessness or inadvertence. Rather, Defendant’s acts and/or

   omissions, when viewed objectively from the standpoint of Defendant at the time of their

   occurrence, involved an extreme degree of risk, considering the probability and magnitude

   of the potential harm to others.

28. Defendant had actual, subjective awareness of such risks, but nevertheless proceeded with

   conscious indifference to the rights, safety, or welfare of others.

29. Defendant is therefore liable for gross negligence, and such gross negligence proximately

   caused the incident serving as the basis hereof as well as Plaintiff’s injuries, damages, and



                                         Page 6 of 9
  other losses as set forth more specifically herein.

                                           VII.
                                         DAMAGES

30. As a direct and proximate result of Defendants’ conduct as described herein, Plaintiff

   AUDEN CARRASCO suffered severe bodily injuries.

31. Plaintiff’s injuries are permanent in nature and, in all reasonable probability, Plaintiff will

   continue to suffer from the effects of such injuries for the remainder of Plaintiff’s natural

   life.

32. Plaintiff has also endured severe physical pain and mental anguish and a result of such

   injuries and, in all reasonable probability, Plaintiff will continue to endure severe physical

   pain and mental anguish for the remainder of Plaintiff’s natural life.

33. Plaintiff’s injuries have also resulted in severe physical limitations and impairment which,

   in all reasonable probability, will continue for the remainder of Plaintiff’s natural life.

34. Plaintiff’s injuries have also resulted in severe physical disfigurement which, in all

   reasonable probability, will continue for the remainder of Plaintiff’s natural life.

35. Plaintiff has also paid and/or incurred medical expenses as a result of such injuries.

   Plaintiff’s medical expenses were necessary for the treatment and care of the injuries

   resulting from the incident complained of herein. Further, the amounts charged for such

   medical expenses were reasonable at the time and place the services were provided.

36. There is also a reasonable probability that Plaintiff will require future medical care and

   attention, and will therefore incur the cost of future reasonable and necessary medical

   expenses.

37. Plaintiff seeks all damages allowed by law, including but not limited to the following:

    a. Past medical expenses;
    b. Future medical expenses;
    c. Pain and suffering in the past;


                                         Page 7 of 9
    d.   Pain and suffering in the future;
    e.   Mental anguish in the past;
    f.   Mental anguish in the future;
    g.   Physical impairment in the past;
    h.   Physical impairment in the future;
    i.   Physical disfigurement in the past;
    j.   Physical disfigurement in the future;
    k.   Lost wages in the past;
    l.   Loss of wage-earning capacity in the future;
    m.   Exemplary damages;
    n.   Pre-judgment interest; and
    o.   Post-judgment interest.

                                         VIII.
                                     JURY DEMAND

38. Plaintiff demands a trial by jury.

                                           IX.
                                         PRAYER

39. WHEREFORE, PREMISES CONSIDERED, Plaintiff AUDEN CARRASCO respectfully

   prays that Defendants PENSKE TRUCK LEASING CO., L.P. and MATTHEW GENE

   FELLER be cited to appear and answer, and upon final trial hereafter, that Plaintiff have

   judgment against all named Defendants in an amount within the jurisdictional limit of the

   Court, together with all pre-judgment and post-judgement interest as allowed by law, costs

   of court, and for such other and further relief to which Plaintiff may be justly entitled at

   law or in equity.




                                         Page 8 of 9
                                     Respectfully submitted,

                                     THOMAS J. HENRY LAW, PLLC
                                     5711 University Heights, Suite 101
                                     San Antonio, Texas 78249
                                     P.O. Box 696025 (78269)
                                     Telephone: (210) 656-1000
                                     Facsimile: (361) 985-0601


                                     By:
                                             Russell T. Jackson
                                             Texas State Bar No. 24069978
                                             Email: rjackson@tjhlaw.com
                                             *E-Service address: rjackson-svc@tjhlaw.com
                                             ATTORNEY FOR PLAINTIFF

                                     *Service by email to this address only


                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was forwarded to the parties and individuals
identified below, by the method of service indicated on this _____
                                                             28th day of January, 2020:


                                             ________________________________
                                             Russell T. Jackson

Via Email:
Hicks@HandL-Law.com
Llamas@HandL-Law.com
Mr. Larry W. Hicks
Cynthia C. Llamas
Hicks & Llamas
124 W. Castellano Drive, Suite 100
El Paso, Texas 79912
(915) 834-8400
(915) 587-8401 FAX
ATTORNEYS FOR DEFENDANTS




                                           Page 9 of 9
